      Case 8:19-cv-00898-AG-KES Document 20 Filed 05/31/19 Page 1 of 1 Page ID #:204




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 P&P IMPORTS LLC,                                                       CASE NUMBER
                                                                                               8:19-cv-00898-AG-KES
                                                         Plaintiff(s)
                            v.
 OJCOMMERCE, LLC et. Al.                                                      ORDER ON APPLICATION OF NON-
                                                                            RESIDENT ATTORNEY TO APPEAR IN A
                                                      Defendant(s).             SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Hecht, Shlomo Y                                                                  of   Shlomo Y Hecht, PA
 Applicant’s Name (Last Name, First Name & Middle Initial                              11651 Interchange Cir S
 954-861-0025                                                                          Miramar, FL 33025
 Telephone Number                        Fax Number
 sam@hechtlawpa.com
                             E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 OJCommerce, LLC; and
 OJCommerce.com, Inc.

 Name(s) of Party(ies) Represent                                 ☐ Plaintiff(s) ☒ Defendant(s) ☐ Other:
and designating as Local Counsel
 Lee, Jen-Feng                                                                    of   LT PACIFIC LAW GROUP LLP
 Designee’s Name (Last Name, First Name & Middle Initial                               17800 Castleton Street, Suite 560
 204328                          626-810-7200                                          City of Industry, CA 91748
 Designee’s Cal. Bar No.          Telephone Number               Fax Number
 jflee@ltpacificlaw.com
                             E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 ☒GRANTED
 ☐DENIED:             ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: May 31, 2019
                                                                                               U.S. District Judge

 G-64 Order (05/16)        ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                     Page 1 of 1
